MEMORANDUM OPINION
                                        No. 04-12-00570-CV

  FOUNDATION HEALTHCARE AFFILIATES, LLC & Foundation Healthcare Network,
                              LLC,
                           Appellants

                                                  v.

                                       Steven M. HUFFMAN,
                                              Appellee

                      From the 45th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CI-08497
                           Honorable John D. Gabriel Jr., Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 24, 2012

DISMISSED

           Appellants filed a motion to dismiss this appeal; it states the parties have reached an

agreement to settle and compromise their differences in this suit. Appellants move this court to

dismiss this appeal. Their motion indicates a copy of the motion was sent to all counsel of

record.
                                                                                     04-12-00570-CV


       Appellants’ motion is granted and this appeal is hereby dismissed. See TEX. R. APP. P.

42.1(a)(1). Costs of this appeal are taxed against appellants. See id. R. 42.1(d).



                                                      PER CURIAM




                                                -2-